Title: From Thomas Jefferson to John Adams, 9 December 1791
From: Jefferson, Thomas
To: Adams, John



Sir
Philadelphia Dec. 9. 1791.

The inclosed information relative to ransom and peace with the Algerines, being newly come to hand, I take the liberty of communicating it to you, and through you to the Senate. It concurs in some facts and opinions with what we had before learnt thro other channels, and differs in some others, so as, on the whole, to leave us still in considerable uncertainty as to interesting points.—I have the honor to be with sentiments of the most perfect respect, Sir, Your most obedient & most humble servant,

Th: Jefferson

